THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE 114TH DISTRICT COURT OF SMITH COUNTY, GREETING:

        Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 24th
day of June, 2015, the cause upon appeal to revise or reverse your judgment between

                                ARRON MCLAREY, Appellant

                      NO. 12-15-00084-CR; Trial Court No. 114-0901-14

                                     By per curiam opinion.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

        “THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the appeal
herein, and the same being considered, it is hereby ORDERED, ADJUDGED and DECREED by
this Court that the motion to dismiss be granted and the appeal be dismissed, and that the
decision be certified to the court below for observance.”
        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 7th day of August, 2015.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk